Citation Nr: 0406985	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for floaters/spots of 
both eyes, claimed on a direct basis and as due to an 
undiagnosed illness.

2.  Entitlement to service connection for hyperpigmented 
muscular lesions of both legs, claimed on a direct basis and 
as due to an undiagnosed illness.

3.  Entitlement to service connection for steatonecrosis, 
claimed on a direct basis and as due to an undiagnosed 
illness.

4.  Entitlement to an initial evaluation in excess of 40 
percent for herniated disc of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative disc disease of the cervical spine.

6.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the thoracic spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On April 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran to 
undergo VA examinations, conducted by the 
appropriate specialists, to evaluate the 
nature, severity, and etiology of the 
claimed floaters/spots of both eyes, 
hyperpigmented muscular lesions of both 
legs, and steatonecrosis.  If no such 
disorders are currently found, the 
examiner(s) should so indicate in the 
examination report(s).  The RO should 
send the claims folder to the examiner(s) 
for review.  The claims folder must be 
thoroughly reviewed by the examiner(s) in 
connection with the examination.  The 
examiner(s) should indicate in the 
examination report(s) that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render the veteran's diagnoses.  The 
examiner(s) should review all of the 
veteran's in-service and post- service 
medical records and history.  Following 
an examination of the veteran and a 
review of his medical records and 
history, the VA specialist(s) should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
symptoms can be attributed to any know 
clinical diagnoses.  If any of the 
symptoms are not linked to known clinical 
diagnoses, the examiner should specify 
whether such symptom is chronic in nature 
(manifested by objective and non-medical 
indicators capable of independent 
verification) and if it has existed for 
six months or more.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the claimed floaters/spots of both 
eyes, hyperpigmented muscular lesions of 
both legs, and/or steatonecrosis are 
related to the veteran's service in 
Southwest Asia.  Furthermore, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the claimed floaters/spots of both 
eyes, hyperpigmented muscular lesions of 
both legs, and/or steatonecrosis are 
related to any in-service incident or 
symptoms, were incurred in or aggravated 
by the veteran's active service, or are 
otherwise related to his service.  
Moreover, the VA specialist(s) should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
disorders are related to any post-service 
event(s) or diseases.  If the etiology or 
status of the veteran's disorders are 
attributed to multiple factors/events, 
the examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist(s) reconcile any 
contradictory evidence regarding the 
etiology of claimed disorders.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  The RO should schedule to undergo a 
VA examination, conducted by an 
orthopedist, to evaluate the severity of 
his herniated disc disease of the lumbar 
spine, degenerative disc disease of the 
cervical spine, and residuals of fracture 
of the thoracic spine.  The RO should 
send the claims folder to the examiner 
for review.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected lumbar, 
cervical and thoracic spine disabilities, 
including range of motion studies which 
must be expressed in degrees.  Following 
a review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/finding 
regarding the veteran's disabilities.  
Upon examination of the veteran, the 
examiner should indicate the degree of 
functional loss of the lumbar, cervical 
and thoracic spines, if any, due to 
flare-ups, fatigability, incoordination, 
weakness, and pain on movements.  
Additionally, given that some of the 
spine disabilities include disc disease, 
the examiner should discuss the total 
duration of any incapacitating episodes 
(in number of weeks) over the past 12 
months, as well as should comment as to 
any related chronic orthopedic and 
neurologic manifestations.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002) defines 
"incapacitating episode" as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" are defined as 
orthopedic and neurologic signs and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.

Furthermore, the examiner should render 
an opinion as to the effect that the 
veteran's disabilities have, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his lumbar, cervical 
and thoracic spine disabilities, and as 
to other alternative types of employment 
recommended for the veteran, given these 
disabilities.  Moreover, the examiner 
should render an opinion as to whether 
each of the veteran's lumbar, cervical 
and/or thoracic spine disabilities alone 
have caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
symptomatology as related to these 
disabilities.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for gastroesophageal 
reflux disease, and provide the veteran 
with the opportunity to perfect an appeal 
as to that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


